DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendment to the claims, filed on May 3rd, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on November 19th, 2019 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 5, with respect to the rejections of claim 3-4 and 7-8 under 35 U.S.C 112 (a), have been fully considered and are persuasive. Therefore, the rejection of claims has been withdrawn. 
Applicant's arguments, see pgs. 5-9, with respect to the rejections of claims 2, 5-6, 9 and 3-4, 7, 8  under 35 U.S.C 102(b) and 103(a) have been considered but are not persuasive in view of the following.
 Applicant argues that “it is improper to equate the claimed pixel electrode only a portion of electrode layer 317 taught by Choi to be a pixel electrode” (see Applicant’s argument and pg. 7). The Examiner respectfully disagrees Claim 2 only recite “pixel electrode” without further reciting any structure of the pixel electrode, and the annotated 
  
    PNG
    media_image1.png
    553
    725
    media_image1.png
    Greyscale

Applicant further argues that “the direction is provided because several other claim elements and layer recite an over relationship from which “overlap” would be understandably based on and looking down vertically Choi’s pixel electrode 317 is clearly shown to overlap a channel formation region of semiconductor layer 18” (see Applicant’s argument and pgs. 7-8). The Examiner respectfully disagrees because claim 2 just recited the term “overlap” without reciting the direction of overlapping is vertically as stated by the Applicant. By viewing from an angle above indicated by the arrow, the projection of electrode 317 is not overlapping onto the channel formation region of 
Applicant further argues that “the Examiners’ position appears to be that pixel electrode 317 is vertically offset from the channel regions. This would appear to fix the direction of overlapping to be the vertical direction in Fig. 3. However contrary to this, the between relationship for this second feature is premised on an entirely different direction” (see Applicants’ argument and pg. 8). The Examiner respectfully disagree because claim 2 fails to define the direction of “not overlapping” for the pixel electrode and the channel formation regions of first and second transistor and claim 2 also fails to define the direction of “overlapping” between “a region” and “the source electrode”. Therefore, each direction of “not overlapping” and “overlapping” can be interpreted independently different from each other. Furthermore, even if the direction of “not overlapping” and “overlapping” is being interpreted in “vertical direction” for claim 2, a portion of electrode 317 being called the pixel electrode as shown in the annotated Fig. 3 is not vertically overlapping with the oxide semiconductor layer 18 of Choi.       
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5-6 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al. (Pub. No.: US 2010/0182223 A1), hereinafter as Choi.

    PNG
    media_image2.png
    440
    747
    media_image2.png
    Greyscale

Regarding claim 2, Choi discloses a display device in Fig. 1A-3 comprising a pixel (pixel 300) (see [0025]), the pixel comprising: a light emitting element (OLED) comprising: a pixel electrode (portion of first electrode 317 contact organic film layer 319 as shown in Fig. 3 above) (see [0044-0045]); an electroluminescent layer (organic thin film 319) over the pixel electrode (see [0045]); and an electrode (second electrode 320) over the electroluminescent layer (see Fig. 3 and [0045]); a first transistor (first transistor M1) comprising: a first gate electrode (gate electrode 14) (see [0039]); and an oxide semiconductor layer (oxide semiconductor layer 18) over the first gate electrode (see Figs. 2-3 and [0039]); and a second transistor (second transistor M2) comprising: a 
Regarding claim 5, Choi discloses the display device according to claim 2, further comprising: a first insulating layer (insulating layer 13) over the polycrystalline silicon layer and a second insulating layer (insulating layer 16) below the oxide semiconductor layer, wherein the first gate electrode and the second gate electrode are each placed between the oxide semiconductor layer and the polycrystalline silicon layer (gate electrode 14 and gate electrode 15 are in the same layer between oxide semiconductor 18 and poly-silicon 30) (see Fig. 3 and [0039], [0041]).
Regarding claim 6, Choi discloses a display device in Fig. 1A-3 comprising a pixel (pixel 300) (see [0025]), the pixel comprising: a light emitting element (OLED) 

    PNG
    media_image3.png
    544
    622
    media_image3.png
    Greyscale

(oxide semiconductor layer 18) over the first gate electrode (see Figs. 2-3 and [0039]); and a second transistor (second transistor M2) comprising: a second gate electrode (gate electrode 15) (see [0039]); and a polycrystalline silicon layer (poly-silicon layer 30) below the second gate electrode (see Fig. 3 and [0043]), wherein the oxide semiconductor layer comprises a channel formation region of the first transistor (middle 
Regarding claim 9, Choi discloses the display device according to claim 6, further comprising: a first insulating layer (insulating layer 13) over the polycrystalline silicon layer and a second insulating layer (insulating layer 16) below the oxide semiconductor layer, wherein the first gate electrode and the second gate electrode are each placed between the oxide semiconductor layer and the polycrystalline silicon layer (gate electrode 14 and gate electrode 15 are in the same layer between oxide semiconductor 18 and poly-silicon 30) (see Fig. 3 and [0039], [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No.: US 2010/0182223 A1), hereinafter as Choi as applied to claims 2 and 6 above, and further in view of Sasaki et al. (Pub. No.: US 2005/0176194 A1), hereinafter as Sasaki.
Regarding claim 3, Choi discloses the display device according to claim 2, Choi discloses the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are being labeled in Fig. 3 as the same feature and further discloses the two gate electrodes are formed on the same layer and the patterning process can be reduced during formation of the gate electrodes (see [0040]). Inherently, the first 
However, for the sake of argument that Choi fails to disclose the first gate electrode and the second gate electrode are formed of the same material. 
Then, Sasaki discloses a display device in Figs. 5-6D comprising a first gate electrode (gate electrode Gp or gate electrode Gn) and a second gate electrode (gate electrode Gx) are formed on the same layer (insulating layer 43) and the first gate electrode and a second gate electrode are formed of the same material (metal film of aluminum,  aluminum alloy or chrominum alloy) and are formed of the same layer that being patterned into the first gate electrode and the second gate electrode (the metal film is formed using sputtering and then patterned into gate electrode Gp, gate electrode Gn and gate electrode Gx) (see [0111-0112]). 
The first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) of Choi can be modified to be made of the same material and the same layer as same as the structure of first gate electrode (gate electrode Gp/Gn) and the second gate electrode (gate electrode Gx) of Sasaki for reciting all limitation in claims 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first gate electrode and the second gate electrode of Choi to be formed of the same material and the same layer as same as the gate structures of Sasaki because it would reduce manufacturing cost by reducing steps of patterning process and improve the functionality of the device since reducing 
Regarding claim 4, Choi discloses the display device according to claim 2, Choi discloses the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are being labeled in Fig. 3 as the same feature and further discloses the two gate electrodes are formed on the same layer and the patterning process can be reduced during formation of the gate electrodes (see [0040]). Inherently, the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are formed of the same material and the same layer that being patterned into two separate gate electrodes. 
However, for the sake of argument that Choi fails to disclose the first gate electrode and the second gate electrode are formed of the same layer. 
Then, Sasaki discloses a display device in Figs. 5-6D comprising a first gate electrode (gate electrode Gp or gate electrode Gn) and a second gate electrode (gate electrode Gx) are formed on the same layer (insulating layer 43) and the first gate electrode and a second gate electrode are formed of the same material (metal film of aluminum,  aluminum alloy or chrominum alloy) and formed of the same layer that being patterned into the first gate electrode and the second gate electrode (the metal film is formed using sputtering and then patterned into gate electrode Gp, gate electrode Gn and gate electrode Gx) (see [0111-0112]). 
The first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) of Choi can be modified to be made of the same material and the same 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first gate electrode and the second gate electrode of Choi to be formed of the same material and the same layer as same as the gate structures of Sasaki because it would reduce manufacturing cost by reducing steps of patterning process and improve the functionality of the device since reducing processing steps would reducing chances of contamination and less exposing devices in oxidation.   
Regarding claim 7, Choi discloses the display device according to claim 6, Choi discloses the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are being labeled in Fig. 3 as the same feature and further discloses the two gate electrodes are formed on the same layer and the patterning process can be reduced during formation of the gate electrodes (see [0040]). Inherently, the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are formed of the same material and the same layer that being patterned into two separate gate electrodes. 
However, for the sake of argument that Choi fails to disclose the first gate electrode and the second gate electrode are formed of the same material. 
Then, Sasaki discloses a display device in Figs. 5-6D comprising a first gate electrode (gate electrode Gp or gate electrode Gn) and a second gate electrode (gate electrode Gx) are formed on the same layer (insulating layer 43) and the first gate electrode and a second gate electrode are formed of the same material (metal film of 
The first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) of Choi can be modified to be made of the same material and the same layer as same as the structure of first gate electrode (gate electrode Gp/Gn) and the second gate electrode (gate electrode Gx) of Sasaki for reciting all limitation in claims 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first gate electrode and the second gate electrode of Choi to be formed of the same material and the same layer as same as the gate structures of Sasaki because it would reduce manufacturing cost by reducing steps of patterning process and improve the functionality of the device since reducing processing steps would reducing chances of contamination and less exposing devices in oxidation. 
Regarding claim 8, Choi discloses the display device according to claim 6, Choi discloses the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are being labeled in Fig. 3 as the same feature and further discloses the two gate electrodes are formed on the same layer and the patterning process can be reduced during formation of the gate electrodes (see [0040]). Inherently, the first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) are formed of the same material and the same layer that being patterned into two separate gate electrodes. 

Then, Sasaki discloses a display device in Figs. 5-6D comprising a first gate electrode (gate electrode Gp or gate electrode Gn) and a second gate electrode (gate electrode Gx) are formed on the same layer (insulating layer 43) and the first gate electrode and a second gate electrode are formed of the same material (metal film of aluminum,  aluminum alloy or chrominum alloy) and formed of the same layer that being patterned into the first gate electrode and the second gate electrode (the metal film is formed using sputtering and then patterned into gate electrode Gp, gate electrode Gn and gate electrode Gx) (see [0111-0112]). 
The first gate electrode (gate electrode 14) and the second gate electrode (gate electrode 15) of Choi can be modified to be made of the same material and the same layer as same as the structure of first gate electrode (gate electrode Gp/Gn) and the second gate electrode (gate electrode Gx) of Sasaki for reciting all limitation in claims 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first gate electrode and the second gate electrode of Choi to be formed of the same material and the same layer as same as the gate structures of Sasaki because it would reduce manufacturing cost by reducing steps of patterning process and improve the functionality of the device since reducing processing steps would reducing chances of contamination and less exposing devices in oxidation.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818